SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation that this action be dismissed, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties hereto, by their respective attorneys, that the above entitled action shall be dismissed forthwith, without costs to either party.
“Dated April 4, 1938.”
It is now here ordered and adjudged by this court that this action be, and the same is hereby, dismissed, without costs to either party, pursuant to the foregoing stipulation.